DETAILED ACTION                                
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 01/14/22.
The reply filed 01/14/22 affects the Application 16/743,806 as follows:
1.      Claims 8-14, 16, 18, 19 have been amended. Claims 1-7, 15, 17, 20-24 have been canceled. New claims 25-34 have been added. Applicant’s amendments have overcome the rejections made under 35 U.S.C. 112(b) and 102(a)(1). New ground(s) rejections necessitated by Applicant’s amendments are set forth herein below. Claims 8-14, 16, 18, 19, 25-34, the invention of Group II are prosecuted by the examiner. 
2.     The responsive is contained herein below.
Claims 8-14, 16, 18, 19, 25-34 are pending in application

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 8-14, 16, 18, 19, 25-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tetsuguchi et al. (J Nutr Sci Vitaminol, 1997, 43, 515-527) in view of Anfinsen et al. (US 20050118326 A1), Munukka et al. (The ISME Journal (2017) 11, 1667–1679), Koga et al. (Pediatric Research, Volume 80 | Number 6 | December 2016, 844-852) and Kennedy et al. (Microbiobgy (1 994), 140,3007-301 3).
 Claim 8 is drawn a method for promoting beneficial bacterial growth in the colon of a human comprising ingesting on an effective schedule a composition comprising a beneficial bacterial growth effective amount of a sphingan oligosaccharide and an ingestible medium, wherein said ingesting increases a colonic Faecalibacterium level from about 10-fold to about 190-fold during treatment compared to untreated control.
Tetsuguchi et al. disclose that the rats fed the gellan gum diet showed a weight loss in cecal contents and weight gain in colonic contents (see abstract). Also, Tetsuguchi et al. disclose that in the gellan gum-fed rats, the tops of the ileal and cecal microvilli adhered to one another and were covered with their contents (see abstract). In addition, Tetsuguchi et al. disclose that gellan gum diets affected different aspects of the morphological fine structure of the digestive tract of rats fed those dietary fibers for 4 weeks, and that these different morphological changes brought about by the dietary fibers may reflect the different manners of effects caused by those fibers on the mucosa of the digestive tract (see page 526, last paragraph). Also, Tetsuguchi et al. disclose that rats were fed or ingested a 5% gellan gum diet (see page 516, 1st paragraph under Material and Methods). 
The difference between Applicant’s method and the method of Tetsuguchi et al. is that for Applicant method sphingan oligosaccharide is administered to or ingested by a human whereas for Tetsuguchi et al. method sphingan gellan gum is administered to or ingested by a mammal, and Tetsuguchi et al. is silent about the ingesting increasing a colonic Faecalibacterium level compared to untreated control.  
Anfinsen et al. disclose reduced digestible carbohydrate food having reduced blood glucose response (see abstract; see also Title). Furthermore, Anfinsen et al. disclose reducing the digestion of digestible carbohydrates in a digestible carbohydrate-based material, and reducing the absorption of the digestion product(s) of digestible carbohydrates (that is, simple sugars) within the small intestine. The undigested digestible carbohydrate and the unabsorbed digestion products pass through the small intestines and into the colon, where they are fermented. In effect, the food materials made by practicing the present invention cause a controlled amount of digestible carbohydrate to by-pass the small intestine, resulting in the fermentation of digestible carbohydrates in the colon (see abstract). Also, Anfinsen et al. disclose that their reduced digestible carbohydrate food can comprise a structural/viscous fermentable material which can include the sphingan gellan gum, rhamsan gum, or welan gum and mixtures thereof (see page 2, [0015])-[0016]) and page 3, [0024]). In addition, Anfinsen et al. disclose that gellan gum is composed of two beta-glucose units plus beta-glucuronic acids and rhamnose units (see pages 19-20, [0167]). 
Also, Anfinsen et al. disclose that gellan gum adds viscosity in foods and the small intestine and is readily fermented to short chain fatty acids (SCFA) in the colon (see page 20, [0167]). Furthermore, Anfinsen et al. disclose that the primary SCFA generated by fermentation are acetate, propionate and butyrate, accounting for 83-95% of the total SCFA concentration in the large intestine, which ranges from about 60-150 µmol/L (see page 16, [0144]). Also, Anfinsen et al. disclose that at the colonic level, the fermentation of the undigestible carbohydrate increases the concentration of these health-promoting short chain fatty acids (SCFA) and endogenous, more pH tolerant microflora, such as the bifidobacteria, to exert potential health effects such as 1) influencing mucosal cell growth and blood flow, 2) increasing mucus production 3) acting as cellular differentiating agents (anti-tumor effects), 4) preventing colitis, and 5) improving mineral absorption, such as calcium or magnesium, inhibiting the growth of pathogens. The SCFA, particularly propionate, absorbed into the portal blood system and reaching the liver and kidneys can further influence metabolism (see page 16, [0145]).
In addition, Anfinsen et al. disclose that the Food and Nutrition Board under the National Academies of Sciences' Institute of Medicine has set a Recommended Daily Allowance (RDA) for Total Digestible Carbohydrate for children and adults to be 130 g/day (see page 1, [0008]).
Also, Anfinsen et al. disclose that the structural/viscous fermentable material which can include the sphingan gellan gum, rhamsan gum, or welan gum and mixtures thereof can be present in the composition in an amount of about 0.2% to about 20 % by weight, and more typically about 0.5% to about 5% by weight (see page 9, Table B). It should be noted that for gellan gum in an amount of 5% by weight of a daily total digestible carbohydrate of 130 g/day administered to or ingested by an adult human of about 70kg would equate to about (((5/100) x 130 g x (1000 mg/1 g))/70 kg ) = 93 mg/kg. Also, 5% by weight of a daily total digestible carbohydrate of 130 g/day equates to 6.5 g/ day. 
Munukka et al. disclose that Faecalibacterium prausnitzii is considered as one of the most important bacterial indicators of a healthy gut (see abstract). Furthermore, Munukka et al. disclose that the health-beneficial effects of F. prausnitzii stem from its ability to produce butyrate, which favorably modulates intestinal immune system, oxidative stress and colonocyte metabolism (see abstract). Also, Munukka et al. disclose that F. prausnitzii treatment improves hepatic health, and decreases adipose tissue inflammation in mice and warrant the need for further studies to discover its therapeutic potential (see abstract).
	Koga et al. disclose that Kestose, an oligosaccharide, efficiently stimulates the growth of Faecalibacterium prausnitzii in the intestine, which might lead to an improvement in atopic dermatitis (AD) symptoms in infants (see abstract). Also, Koga et al. disclose that considering that F. prausnitzii is the major bacterial source of butyrate in the intestine, our finding that the count of this bacterium became the adult level around 2 y old is nearly compatible to the result analyzed by such microbiota-associated characteristic as the amount of butyrate produced by the
gut microbiota (see page 848, right col., 1st paragraph). This means or implies that the amount of F. prausnitzii is compatible to the amount of butyrate produced by the gut microbiota. Also, Koga et al. disclose that considering that F. prausnitzii is one of the main butyrate-producing
bacteria in the intestinal microbiota of the human, it is reasonable that the kestose-induced improvement of the AD symptoms was correlated with the increased number of
F. prausnitzii in the present study (see page 849, left col., last two lines to right col., 1st paragraph).
Kennedy et al. disclose a number of bacterial strains capable of degrading the bacterial
exopolysaccharide gellan (see abstract). Furthermore, Kennedy et al. disclose that the gellan degradation in each case is due to eliminase-type enzymes (lyases) which appear to be extracellular enzymes cleaving the sequence ...β-D-glucosyl-(1 → 4)-β-glucuronosyl.. in the
tetrasaccharide repeat unit of the substrate polysaccharides (see abstract). Furthermore, Kennedy et al. disclose that as well as acting on gellan, they exert similar degradative activity against the chemically deacylated form of polysaccharide S194 (rhamsan gum), which is effectively a gentiobiosylated form of gellan. The enzymes only have relatively slight activity against the natural, acylated gellan-like polysaccharides from the bacteria now designated as strains of Sphingomonas paucimobilis (see abstract). In addition, Kennedy et al. disclose producing oligosaccharides (including trisaccharide and tetrasaccharide) from the enzyme degradation of gellan (see page 3011, left col.).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Tetsuguchi et al., Anfinsen et al., Munukka et al., Koga et al. and Kennedy et al. to feed or orally administer a composition comprising the sphingan gellan gum oligosaccharide as taught by Kennedy et al. and an ingestible medium such as food or diet to a human and that is ingested by the human, such as to improve the intestinal barrier integrity in the colon of the human, and to expect that the sphingan gellan gum oligosaccharide composition would promote beneficial bacterial growth such as the bifidobacteria growth in the colon of the human and would also increase the Faecalibacterium prausnitzii in the intestine and thus the butyrate (an SCFA) levels (due to the fermentation of gellan gum) in the colon of the human as taught or suggested by Anfinsen et al., and to also expect that sphingan gellan gum oligosaccharides would also be fermented by F. prausnitzii to produce butyrate, since Faecalibacterium prausnitzii which is considered as one of the most important bacterial indicators of a healthy gut has the ability to produce butyrate, and also to expect an increase in Faecalibacterium prausnitzii and to determine said increase, since Koga et al. disclose or suggest that oligosaccharides can efficiently stimulate the growth of Faecalibacterium prausnitzii in the intestine and that Faecalibacterium prausnitzii is one of the main butyrate-producing bacteria in the intestinal microbiota of the human, and especially since Anfinsen et al. disclose that the SCFA (which includes butyrate) provide potential health effects such as influencing mucosal cell growth and blood flow, increase mucus production, improve mineral absorption and inhibit the growth of pathogens.
One having ordinary skill in the art would have been motivated in view of Tetsuguchi et al., Anfinsen et al., Munukka et al., Koga et al. and Kennedy et al. to feed or orally administer a composition comprising the sphingan gellan gum oligosaccharide as taught by Kennedy et al. and an ingestible medium such as food or diet to a human and that is ingested by the human, such as to improve the intestinal barrier integrity in the colon of the human, and to expect that the sphingan gellan gum oligosaccharide composition would promote beneficial bacterial growth such as the bifidobacteria growth in the colon of the human and would also increase the Faecalibacterium prausnitzii in the intestine and thus the butyrate (an SCFA) levels (due to the fermentation of gellan gum) in the colon of the human as taught or suggested by Anfinsen et al., and to also expect that sphingan gellan gum oligosaccharides would also be fermented by F. prausnitzii to produce butyrate, since Faecalibacterium prausnitzii which is considered as one of the most important bacterial indicators of a healthy gut has the ability to produce butyrate, and also to expect an increase in Faecalibacterium prausnitzii and to determine said increase, since Koga et al. disclose or suggest that oligosaccharides can efficiently stimulate the growth of Faecalibacterium prausnitzii in the intestine and that Faecalibacterium prausnitzii is one of the main butyrate-producing bacteria in the intestinal microbiota of the human, and especially since Anfinsen et al. disclose that the SCFA (which includes butyrate) provide potential health effects such as influencing mucosal cell growth and blood flow, increase mucus production, improve mineral absorption and inhibit the growth of pathogens.
It should be noted that it is obvious to use different gellan gum oligosaccharides such as gellan gum oligosaccharides that is high, intermediate or low acyl gellan oligosaccharides whether or not it is considered as being high, intermediate or low acyl gellan gum oligosaccharide especially since gellan gum inherently comprises acyl or acetate groups and Tetsuguchi et al. and Anfinsen et al. teach the use of gellan gum or that gellan gum can be used.  Also, it should be noted that it is obvious to use different gellan gum oligosaccharides such as gellan gum that is high, intermediate or low acyl gellan oligosaccharides whether or not it is considered as being high, intermediate or low acyl gellan gum oligosaccharides especially since gellan gum inherently comprises acyl or acetate groups and the oligosaccharides comprises the same basic repetitive monosaccharide units or residues as the polysaccharides and also since Tetsuguchi et al. and Anfinsen et al. teach the use of gellan gum or that gellan gum can be used, and also since oligosaccharides are also well known to provide similar benefits such as the promotion of improved gut health and bifidobacteria growth. Also, it should be noted that the Examiner considers the growth of the beneficial bacteria Blautia, Parabacteroides, Faecalibacterium or Clostridium XVIII as an inherent property of the high/low acyl gellan gum or gellan gum oligosaccharide.
It is obvious to prepare the shingan oligosaccharide in amounts or concentrations such as grams and mg/kg as disclosed or suggested by Anfinsen et al. and Tetsuguchi et al. to determine its concentration in the colon such as in mg/ml such as to improve or optimize the treatment. Also, it is obvious to use a shingan oligosaccharide with molecular weight that is encompassed by the molecular weight of the sphingan oligosaccharide used by Applicant, since Kennedy disclose a tetraoligosaccharide which molecular weight should be encompassed by 0.3 kDa to about 12 kDa as claimed by Applicant. It should be noted that a trisaccharide that has three glucose units should have a molecular weight of about 504 g/mol. Also, it is obvious to prepare the shingan oligosaccharide composition in the forms suggest by Anfinsen et al. such as liquid, beverage and powdered forms and other common orally consumable conventional forms such tablets or capsules.
Response to Arguments
Applicant's arguments with respect to claims 8-14, 16, 18, 19, 25-34 have been considered but are not found convincing.
The Applicant argues that Tetsuguchi fails to teach or suggest all limitations of claim 8. Anfinsen does not cure the deficiency of Tetsuguchi. Anfinsen is related to compositions and methods for reducing digestion of digestible carbohydrates and reducing the absorption of the digestion product(s) of digestible carbohydrates within the small intestine. However, Anfinsen fails to teach or suggest ingesting sphingan oligosaccharide and its beneficial effects on promoting growth of Faecalibacterium in the colon of a human.
However, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Tetsuguchi et al., Anfinsen et al., Munukka et al., Koga et al. and Kennedy et al. to feed or orally administer a composition comprising the sphingan gellan gum oligosaccharide as taught by Kennedy et al. and an ingestible medium such as food or diet to a human and that is ingested by the human, such as to improve the intestinal barrier integrity in the colon of the human, and to expect that the sphingan gellan gum oligosaccharide composition would promote beneficial bacterial growth such as the bifidobacteria growth in the colon of the human and would also increase the Faecalibacterium prausnitzii in the intestine and thus the butyrate (an SCFA) levels (due to the fermentation of gellan gum) in the colon of the human as taught or suggested by Anfinsen et al., and to also expect that sphingan gellan gum oligosaccharides would also be fermented by F. prausnitzii to produce butyrate, since Faecalibacterium prausnitzii which is considered as one of the most important bacterial indicators of a healthy gut has the ability to produce butyrate, and also to expect an increase in Faecalibacterium prausnitzii and to determine said increase, since Koga et al. disclose or suggest that oligosaccharides can efficiently stimulate the growth of Faecalibacterium prausnitzii in the intestine and that Faecalibacterium prausnitzii is one of the main butyrate-producing bacteria in the intestinal microbiota of the human, and especially since Anfinsen et al. disclose that the SCFA (which includes butyrate) provide potential health effects such as influencing mucosal cell growth and blood flow, increase mucus production, improve mineral absorption and inhibit the growth of pathogens.
 The Applicant argues that based on paragraphs [0189]-[0191], [0198] and Tables 4a-
4b, and 5 of the published application (US 2020/023016 A1), and as explained in paragraph [0187], combined fecal pools collected from 5-6 healthy adults were exposed to an amount of sphingan polysaccharide (SPS) or sphingan oligosaccharide (SOS) for a 24-hour period and bacterial growth was evaluated using an in vitro fermentation screening platform (viz.. "i-screen"). And, Surprisingly, all SOS samples (viz., sphingan oligosaccharides (Sample Nos. 8-12)) effectively promote the growth of Faecalibacterium by a substantial degree relative (e.g., about 40- to about 190-times) to untreated control. In contrast, SPS samples (viz., gellan
polysaccharides (Sample Nos. 1-7), as well as comparative samples Nos. CS1-CS20 (see Table
5)) do not exhibit significant promotion of Faecalibacterium growth. In view of these unexpected results, it would not have been obvious to use sphingan oligosaccharide for promoting Faecalibacterium growth based on the use of gellan gum disclosed in Tetsuguchi and
Anfinsen.
	However, one of ordinary in the art would reasonable expect that the oligosaccharides (including prebiotic oligosaccharides) would reasonably promote more growth of a particular beneficial bacteria such as a Faecalibacterium or bifidobacteria than their corresponding parent polysaccharides (see Exhibit A, abstract and page 306, 2nd paragraph; attached). Even more importantly, claimed invention is not commensurate with this data or results provided by Applicant. For example, the amount of the sphingan oligosaccharide used or administered which provides the said unexpected growth promoting beneficial effect is not including or recited in independent claim 1. Furthermore, it should be noted that if applicant intends to rely on unexpected or unforeseen results, attention is invited to M.P.E.P. § 716.  Absent clear, convincing, side-by-side data demonstrating unobviousness vis-á-vis the prior art commensurate with the scope of protection sought, the claims are considered prima facie obvious.
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Tetsuguchi et al., Anfinsen et al., Munukka et al., Koga et al. and Kennedy et al. to feed or orally administer a composition comprising the sphingan gellan gum oligosaccharide as taught by Kennedy et al. and an ingestible medium such as food or diet to a human and that is ingested by the human, such as to improve the intestinal barrier integrity in the colon of the human, and to expect that the sphingan gellan gum oligosaccharide composition would promote beneficial bacterial growth such as the bifidobacteria growth in the colon of the human and would also increase the Faecalibacterium prausnitzii in the intestine and thus the butyrate (an SCFA) levels (due to the fermentation of gellan gum) in the colon of the human as taught or suggested by Anfinsen et al., and to also expect that sphingan gellan gum oligosaccharides would also be fermented by F. prausnitzii to produce butyrate, since Faecalibacterium prausnitzii which is considered as one of the most important bacterial indicators of a healthy gut has the ability to produce butyrate, and also to expect an increase in Faecalibacterium prausnitzii and to determine said increase, since Koga et al. disclose or suggest that oligosaccharides can efficiently stimulate the growth of Faecalibacterium prausnitzii in the intestine and that Faecalibacterium prausnitzii is one of the main butyrate-producing bacteria in the intestinal microbiota of the human, and especially since Anfinsen et al. disclose that the SCFA (which includes butyrate) provide potential health effects such as influencing mucosal cell growth and blood flow, increase mucus production, improve mineral absorption and inhibit the growth of pathogens.

Applicant's arguments with respect to claims 8-14, 16, 18, 19, 25-34 have been considered but are moot in view of the new ground(s) of rejection.

The Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623